20-10504-smb   Doc 1   Filed 02/18/20 Entered 02/18/20 14:33:41   Main Document
                                    Pg 1 of 10
20-10504-smb   Doc 1   Filed 02/18/20 Entered 02/18/20 14:33:41   Main Document
                                    Pg 2 of 10
20-10504-smb   Doc 1   Filed 02/18/20 Entered 02/18/20 14:33:41   Main Document
                                    Pg 3 of 10
20-10504-smb   Doc 1   Filed 02/18/20 Entered 02/18/20 14:33:41   Main Document
                                    Pg 4 of 10
20-10504-smb   Doc 1   Filed 02/18/20 Entered 02/18/20 14:33:41   Main Document
                                    Pg 5 of 10
20-10504-smb   Doc 1   Filed 02/18/20 Entered 02/18/20 14:33:41   Main Document
                                    Pg 6 of 10
20-10504-smb   Doc 1   Filed 02/18/20 Entered 02/18/20 14:33:41   Main Document
                                    Pg 7 of 10
20-10504-smb   Doc 1   Filed 02/18/20 Entered 02/18/20 14:33:41   Main Document
                                    Pg 8 of 10
20-10504-smb   Doc 1   Filed 02/18/20 Entered 02/18/20 14:33:41   Main Document
                                    Pg 9 of 10
20-10504-smb   Doc 1   Filed 02/18/20 Entered 02/18/20 14:33:41   Main Document
                                    Pg 10 of 10
